Title: John Adams to Abigail Adams, 22 March 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia March 22. 1777
     
     The Post now comes regularly, once a Week, and brings me the Boston News Papers, but no Letters from Penns Hill or its Environs. How do you do? Anxious, faint, melancholly? Chear up—dont be distressed. We shall see many good days yet, I hope. I derive a secret Pleasure from a Circumstance which I suppose at present occasions the most of your Apprehensions. I wish I could know more particularly, concerning your Health, but I will presume it to be, as well as can be expected.
     The little Folk are all happy I hope. May they continue so, to a good old Age. May they enjoy many happy, usefull and honourable Days.
    